GRIFFIN, J.
Louis R. Haskins [“Haskins”] appeals his judgment and sentence for possession of a firearm by a convicted felon and for possession of ammunition by a convicted felon. He correctly contends that he cannot be convicted and sentenced on both offenses for possession of a single loaded firearm. See Francis v. State, 41 So.3d 975 (Fla. 5th DCA 2010). One of the convictions must be vacated and Haskins must be resentenced.
AFFIRMED in part; REVERSED in part and REMANDED.
ORFINGER and TORPY, JJ., concur.